Citation Nr: 0808498	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-32 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The appellant had active duty for training from June 1999 to 
August 1999, with additional service in the Army National 
Guard prior to June 1999 and through September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO decision, which 
denied service connection for a low back disability (a low 
back strain).

FINDING OF FACT

The evidence does not show that any current low back 
disability is related to active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the appellant's claims, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The August 2004 letter also 
told the appellant to provide any relevant evidence in his 
possession, and the appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In this case, no examination or opinion is needed because 
there is no competent evidence showing that the appellant's 
current low back strain is the result of a low back strain 
incurred during active service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The appellant contends that he suffers from a low back strain 
as a result of an injury incurred during active duty for 
training.  For the reasons that follow, the Board concludes 
that service connection is not warranted for the appellant's 
low back disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, three elements must 
be established. There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service-connected disability compensation may only be paid to 
a "veteran." The term "veteran" is defined in 38 U.S.C.A. § 
101(2) as "a person who served in the active military, naval, 
or air service, and who is discharged or released therefrom 
under conditions other than dishonorable." 38 U.S.C.A. § 
101(24) defines the term "active military, naval, or air 
service" as including active duty and any period of active 
duty for training (ADT) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty. The term "active duty" is 
defined in 38 U.S.C.A. § 101(21) to include full time duty in 
the Armed Forces, other than active duty for training. 
Further, ADT includes full-time duty performed by Reserve or 
National Guard members for training purposes. See 38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c). Annual training is an example 
of active duty for training, while weekend drills are 
inactive duty training (IDT). Service connection is available 
for any period of ADT or IDT during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6. The U.S. Court of Appeals for Veterans Claims 
(Court) has re-affirmed that service connection is available 
for injuries, and not diseases, sustained on inactive duty 
for training. See Brooks v. Brown, 5 Vet. App. 484 (1993). 
Thus, service connection may be established for disability 
resulting from injuries or diseases incurred during active 
duty or ADT, or injuries incurred in IDT.

If the claimant does not qualify as a "veteran" with respect 
to a particular claim, the claimant is not entitled to the 
presumptions of soundness or aggravation as to that claim. 
See Paulson v. Brown, 7 Vet. App. 466, 470- 71 (1995). 
Similarly, the claimant is not entitled to the benefit of the 
legal presumptions pertaining to service connection for 
certain disabilities. Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991). Further, the fact that a claimant has established 
status as a "veteran" for purposes of other periods of 
service does not obviate the need to establish that the 
claimant is also a "veteran" for purposes of the period of 
active duty for training where the claim for benefits is 
premised on that period of active duty for training. Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998). The Court has 
interpreted the provisions of 38 U.S.C.A. § 101(24) as 
meaning that active duty for training will not be considered 
"active military, naval or air service" unless the claimant 
has previously established service connection for a 
disability incurred in such service. Mercado-Martinez v. 
West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. at 
469-70; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In this case, VA treatment records from February 2004 show 
that the appellant has a current diagnosis of a low back 
disability.  Thus, the Board now turns to evidence of in-
service incurrence of a back injury.

On his January 1998 medical prescreening form, the appellant 
noted that he did not have any back trouble or any recurrent 
back pain.

As noted above, the appellant had ADT from June 1999 to 
August 1999.  However, the appellant's service medical 
records are devoid of any reports of complaints or treatment 
for a low back injury during this period of time.

A service medical examination from January 2003 notes that 
the appellant had a normal spine and other musculoskeletal 
system at that time.

In February 2003, the appellant's private chiropractor 
submitted a statement in which he noted that the appellant 
had been under his care for the treatment of lumbar disc 
irritation.  Attached clinical records, also from February 
2003, show that the appellant reported experiencing pain for 
the last two or three years, which he believed was incurred 
during basic training.

Private medical records from February 2004 state that the 
appellant was under evaluation and treatment for lumbar pain, 
which he had been experiencing for either two years or six 
years or more.  In those documents, the appellant reported 
experiencing a back injury during drill weekend at Ft. 
Benning, Georgia.

VA treatment records from February 2004 report that the 
appellant had been experiencing low back pain for two years, 
though there was "[n]o particular injury to account for the 
back pain."

Service medical records from February 2004 show that the 
appellant was unable to perform his duties due to chronic low 
back pain.  His assignment limitations included no field 
duty, no PT, no prolonged standing, no bending at the waist, 
no physical fitness testing, and no deployment.  The 
appellant's condition was listed as permanent.

In June 2004, the Iowa National Guard MOS/Medical Retention 
Board (MMRB) evaluated the appellant and found his disability 
so prohibitive as to preclude any reassignment for the 
appellant.  The MMRB recommended separation from service, and 
the appellant was apparently discharged in September 2004.

In an August 2005 statement, an acquaintance of the appellant 
indicated that he had known him for 20 years.  It was noted 
that the appellant was healthy when he enlisted in the Iowa 
National Guard at age 17 but subsequently injured his back 
during "normal duty."  He explained that the appellant 
attempted to go to sick call and receive treatment for his 
injuries but was told by his chain of command to deal with 
the pain. 

In July 2006, the appellant submitted a lay statement from 
his wife, which generally corroborates the appellant's 
assertions that he began experiencing back pain during his 
service in the National Guard.  

In sum, there is no competent medical evidence that the 
appellant sustained a low back injury during a verified 
period of ADT, as claimed.  In fact, a January 2003 medical 
examination report shows that the appellant's back was 
normal, several years after ADT in 1999.  Moreover, in 
February 2004, the appellant reported to a VA examiner that 
he knew of no particular injury to account for his low back 
disability.  While the record shows that the appellant began 
experiencing low back problems at some point during his 
National Guard service, the Board again notes that there is 
no evidence of a back injury or inception of a disease during 
a period of verified ADT or evidence of a back injury during 
a verified period of IDT.  See 38 U.S.C.A. §§ 101(24), 106.  

The appellant's statements and that of his friend and wife, 
alone, are not sufficient to prove that his current low back 
disability is related to military service.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As there is no medical 
evidence relating the appellant's back disability to military 
service, service connection is not warranted.

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
appellant's claim, and it must be denied.  See Gilbert, 
supra.


ORDER

Service connection for a low back disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


